Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-28-2003

Boyce v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket 02-2766




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Boyce v. Comm Social Security" (2003). 2003 Decisions. Paper 703.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/703


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                             NOT PRECEDENTIAL

                             UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT

                                             __________

                                            No. 02-2766
                                            __________

                                       REATHA M. BOYCE,

                                                           Appellant
                                                  v.

                                JO ANNE B. BARNHART,
                         COMMISSIONER OF SOCIAL SECURITY
                                     __________

                           On Appeal from the United States District Court
                                     for the District of New Jersey
                                             (00-cv-05877)
                           District Judge: Judge Joseph A. Greenaway, Jr.
                                              __________

                             Submitted Under Third Circuit LAR 34.1(a)
                                        December 11, 2002
                                          __________

             Before: FUENTES, and GARTH, Circuit Judges, and WALLACH, Judge*

                                   (Opinion Filed: March 28, 2003)
                                             _________

                                             OPINION
                                             _________




   *
     Honorable Evan J. Wallach, United States Court of International Trade, sitting by
designation.

                                                   1
Wallach, Judge:

                                                        I.

          Reatha M. Boyce appeals from an order of the District Court of New Jersey

affirming the decision of the Commissioner denying her application for Disability,

Disability Insurance Benefits, and Supplemental Security Income on April 24, 2002.1 The

district court exercised jurisdiction over Boyce’s claims challenging the Commissioner’s

final ruling pursuant to 42 U.S.C. § 1383(c)(3) and § 405(g). We have jurisdiction pursuant

to 28 U.S.C. § 1291. Because we find that the Administrative Law Judge’s (“ALJ”)

determination was supported by substantial evidence, we affirm the decision of the district

court.

          Our review of the district court’s legal determinations is plenary. Schaudeck v.

Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). However, this court is bound by

an ALJ’s fact findings when such findings are supported by substantial evidence in the

record. 42 U.S.C. § 405(g); Plummer v. Apfel, 186 F.3d 422, 427 (3d. Cir. 1999).

Substantial evidence is relevant evidence that a reasonable mind may accept as adequate to

support the ALJ’s conclusion. Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995).

                                                       II.

          Boyce first argues that the ALJ dismissed her subjective complaints without

analyzing those complaints in accordance with the Commissioner’s regulatory protocol.




   1
       We dispense with a full recitation of the facts as the parties are familiar with them.

                                                       -2-
She next claims that the ALJ violated the Cotter doctrine by “omitting evidence,”

“inventing” a residual functional capacity, and “concocting” a past relevant work. See Cotter

v. Harris, 642 F.2d 700, 705 (3d Cir. 1981). Finally, Boyce argues that the ALJ ignored

her sworn, uncontradicted testimony that her past work was as a secretary, not as a data

entry clerk; and that the administrative decision violates Social Security Ruling (“SSR”) 82-

62.

                                                    A.

        In evaluating disability claims, an ALJ is required to follow a five-step procedure set

out in 20 C.F.R. § 404.1520. This analysis required that the ALJ determine whether Boyce

was working; whether she suffers from a severe medical impairment that limits her ability

to work; and whether the impairment meets or equals the criteria of an impairment listed at

20 C.F.R. Part 404, Subpart P, Appendix 1. Had Boyce met these criteria, the ALJ would

have found her disabled. Since she did not meet the criteria, the ALJ had to determine

whether she was incapable of performing her past relevant work. If the ALJ had found her

unable to perform her past work, the ALJ would have had to consider her age, education,

past work experience, and residual functional capacity, and determine whether she was

capable of performing any other work. Id. at § 404.1520(f).

        The Cotter doctrine requires that the ALJ, in making the disability determination,

express the evidence that supports the result and also indicate evidence rejected. Cotter

642 F.2d at 705. “In the absence of such an indication, the reviewing court cannot tell if

significant probative evidence was not credited or simply ignored.” Id. The ALJ determined

                                                   -3-
Boyce’s residual functional capacity, a function-by-function assessment of an individual’s

ability to perform work-related activities, by using the opinion of Boyce’s physician and

Boyce’s own testimony. SSR 96-9p. The ALJ determined that Boyce was not precluded

from doing sedentary work by using the assessment of Boyce’s surgeon that she could not

lift more than 15 pounds at a time, stand no more than 2 hours at a time, walk no more than

30 minutes at a time, and perform no stooping. The district court properly stated that the

ALJ must consider all medical evidence in the record and provide explanations for

disregarding or rejecting evidence, especially when the evidence rejected is from the

claimant’s treating physician. However, a treating physician’s opinion is not dispositive in

determining a claimant’s disability. 20 C.F.R. §404.1527(e)(1); § 416.927(e)(1). After

reviewing contradictory evidence, Boyce’s testimony, and several physicians’ diagnosis, the

ALJ concluded that although Boyce suffered from back and knee injuries, these injuries did

not preclude her from sedentary employment. Thus, the ALJ’s decision was based on

substantial evidence.

                                                    B.

        Boyce next argues that the ALJ dismissed her complaints of pain without analyzing

them in accordance with the Commissioner’s regulatory protocol. A claimant has the

burden of proving that medical evidence validates her subjective claims. Williams v.

Sullivan, 970 F.2d 1178, 1186 (3d Cir. 1992). An ALJ is required to assess a claimant’s

complaints of pain, but he may also consider factors such as the claimant’s daily activities,

measures the claimant uses to treat her pain or symptoms, and her credibility. 20 C.F.R. §

                                                    -4-
416.929(c)(3); see Lacorte v. Bowen, 678 F.Supp 80, 83 (D.N.J. 1988), see also Smith v.

Califano, 637 F.2d 968, 972 (3d Cir. 1981). The ALJ found that Boyce’s general

credibility was weakened by inconsistencies in her statements and that her failure to take

her prescribed pain medication undermined her claims of pain. The ALJ properly concluded

that the objective medical evidence did not support a finding that Boyce suffered great

limitations, and that her allegations of disabling symptoms were not credible.




                                                    C.

        Finally, Boyce argues that the administrative decision violates SSR 82-62. Work

experience under SSR 82-62 is defined as “skills and abilities acquired through work

previously performed.” Boyce claims that the ALJ “concocted” a past relevant work

history and ascribed it to her and ignored her uncontradicted testimony that her past work

was as a secretary, not as a data entry clerk. It is undisputed that Boyce had previously

worked as a secretary. However, the ALJ determined that the duties that Boyce described

in her testimony were analogous to that of a data entry clerk. The ALJ used the definitions

found in The Dictionary of Occupational Titles (4th ed. 1991) in determining what Boyce’s

past relevant experience entailed. The district court reviewed the duties described in the

occupational dictionary and concluded that the duties of a data entry clerk are encompassed

within the duties of a secretary. Therefore, although the ALJ’s decision omitted Boyce’s

testimony that she was employed as a secretary, his decision to characterize her past

relevant work as that of a data entry clerk was supported by substantial evidence.

                                                   -5-
                                             III.

     For the foregoing reasons, the judgment of the District Court will be AFFIRMED.




TO THE CLERK:

     Please file the foregoing opinion.




                                                /s/ Evan J. Wallach

                                                Judge




                                             -6-